246 Ga. 49 (1980)
268 S.E.2d 656
NOLAN
v.
MEYNERS-ROBINSON COMPANY, INC.
36150.
Supreme Court of Georgia.
Submitted April 18, 1980.
Decided June 17, 1980.
Donald L. Jones, for appellant.
Hansell, Post, Brandon & Dorsey, F. Carlton King, Jr., for appellee.
UNDERCOFLER, Chief Justice.
This case is controlled by Durham v. Stand-By Labor of Georgia, Inc., 230 Ga. 558 (198 SE2d 145) (1973), where we held that although noncompetition clauses in employment contracts may not be enforceable, Richard P. Rita Personnel Services International v. Kot, 229 Ga. 314 (191 SE2d 79) (1972), nondisclosure clauses in the same contract could be separately enforced under a reasonableness test. The trial court here found the noncompetition clause too broad and unenforceable, but held that the nondisclosure clause reasonably restricted use of the former employer's customer list for three years. Accordingly, it enjoined the employee from calling on nine customers proved by the employer to have been learned by the employee as a result of their working relationship. We affirm.
Judgment affirmed. All the Justices concur.